

Exhibit 10.12


OGE Energy Corp.
Director Compensation
Compensation of non-management directors of OGE Energy Corp. (the "Company") in
2019 included an annual retainer fee of $230,000, of which $100,000 was payable
in cash in quarterly installments and $130,000 was deposited in the director's
account under the Company's Deferred Compensation Plan and converted to 3,043.1
common stock units based on the closing price of the Company's Common Stock on
December 10, 2019. In 2019, the non-management directors did not receive
additional compensation for attending Board or committee meetings but were
instead paid a quarterly cash retainer. The lead director received an additional
$25,000 cash retainer in 2019. The chair of the Audit Committee received an
additional $15,000 cash retainer in 2019. The chair of each of the Compensation
and Nominating and Corporate Governance Committees received an additional
$12,500 annual cash retainer in 2019. Each member of the Audit Committee also
received an additional annual retainer of $5,000. These amounts represent the
total fees paid to directors in their capacities as directors of the Company and
Oklahoma Gas and Electric Company in 2019.


Under the Company's Deferred Compensation Plan, non-management directors may
defer payment of all or part of their quarterly and annual cash retainer fee,
which deferred amounts in 2019 were credited to their account as of the
scheduled payment date. Amounts credited to the accounts are assumed to be
invested in one or more of the investment options permitted under the Company's
Deferred Compensation Plan. In 2019, those investment options included a Company
Common Stock fund, whose value was determined based on the stock price of the
Company's Common Stock. When an individual ceases to be a director of the
Company, all amounts credited under the Company's Deferred Compensation Plan are
paid in cash in a lump sum or installments. In certain circumstances,
participants may also be entitled to in-service withdrawals from the Company's
Deferred Compensation Plan.


On December 3, 2019, the Compensation Committee met to consider director
compensation. At that meeting, the Compensation Committee increased the annual
equity retainer, noted above, credited on December 10, 2019, from $125,000 to
$130,000.



